Title: To Thomas Jefferson from Albert Gallatin, 10 January 1809
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Jany. 10th 1809
                  
                  It is necessary to prepare instructions in conformity with the 10th Section of the new embargo act. I presume that the bond being now encreased to six times the amount of vessel & cargo, the general instructions must only relate to unusual shipments, either in quantity or kind: that is to say that the collectors ought not to permit the lading or transportation of any articles which it has been unusual to ship to the ostensible port of destination, nor in larger quantities than has been usual. But it may be proper to be more particular in some respects. The most suspicious articles are
                  1. Cotton 2. Lumber & naval stores — 3. Provisions especially flour.
                  Will any more strict instructions be requisite in relation to those? I think that we might forbid the re-shipment of either cotton or lumber; that is to say that we would let cotton go from Savannah to New York, but never from N. York to any other port. And the same regulation might do for provisions with few exceptions—such as from one part of the State to another, within the same bay, river or sound &a. —
                  The next point which will require instructions is what relates to calling military force or militia under the 11th Section. I perceive no other mode than that you should authorise each collector in the cases stated in the section to call either on military force of U.S. if any within his district, or on such part of the militia as he may himself select. Some general caution may be added. But it is necessary to know whether at any time militia has been called without first applying to the Governor? And how far it may be eligible, if it has never been done, to do it in this instance. What was the mode pursued under the Act of 1794 Vol. 3. pages 91-92. No instructions went from the Treasury in relation to calling militia. I presume that they were sent by the War Department.
                  Those points require immediate & deliberate consideration; as we may expect some actual resistance in ports (in Massachussets) distant from the Governor’s residence, & where there should be no delay, in repelling such forcible opposition. If it be concluded to make the Governor the medium, he must be requested to give orders in each collection district to the militia to act on receiving notification from the Collector.
                  Respectfully Your obedt. Servt.
                  
                     —Albert Gallatin
                     
                  
               